DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
2.	Claims 9-16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiga USP 9,002,257.
	Saiga discloses a printing device comprising: 
an image recording unit (3) configured to record an image on a printing medium;
a cutter unit (27) configured to cut the printing medium on which the image is recorded by the image recording unit; the cutter unit being positioned frontward of the image recording unit in a frontward direction (see at least fig.2); and 
a medium receiving unit (50B) configured to receive the printing medium on which the image is recorded by the image recording unit, the medium receiving unit being positioned below the cutter unit at a time of an image recording operation (see at least C11/L26-50) and being detachable in the frontward direction (see embodiment of fig.7).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saiga USP 9,002,257 in view of Nagashima USP 9,022,550.
	Saiga discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claim 2.
	Nagashima teaches a cutter unit comprising a blade holding portion (25) holding a cutter blade (26) for cutting the printing medium; and a cutting guide portion (23) configured to guide movement of the blade holding portion for cutting the printing medium, the cutting guide portion being positioned above the printing medium to be cut by the cutter blade (see at least fig.1,2).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the cutter unit with a blade holding portion holding a cutter blade for cutting the printing medium; and a cutting guide portion configured to guide movement of the blade holding portion for cutting the printing medium, the cutting guide portion being positioned above the printing medium to be cut by the cutter blade, as taught by Nagashima, in the device of Saiga, for the purpose of reciprocate the cutter unit so as to perform effective transverse cutting of the printing medium.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saiga USP 9,002,257 in view of Ueyama et al. USP 9,751,298.
	Saiga discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claim 6.
	Ueyama teaches a cutter unit comprising a blade holding portion (71) holding a cutter blade (72) for cutting the printing medium; and a cutting guide portion (61) configured to guide movement of the blade holding portion for cutting the printing medium, the cutting guide portion being positioned frontward of the cutting guide portion in the frontward direction (Y).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the cutter unit with a blade holding portion holding a cutter blade for cutting the printing medium; and a cutting guide portion configured to guide movement of the blade holding portion for cutting the printing medium, the cutting guide portion being positioned frontward of the cutting guide portion in the frontward direction, as taught by Ueyama, in the device of Saiga, for the purpose of effectively transversely cutting the printing medium without reducing processing time.

Allowable Subject Matter
9.	Claims 3-5,7,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fukushima et al. (USP 10,189,668) discloses a device comprising an image recording unit (C6/L56-59), a cutter unit (7) positioned frontward of the image recording unit, and a medium receiving unit (11) (see at least fig.1).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/22/2022